 


113 HR 504 IH: To save at least $10,000,000,000 by consolidating some duplicative and overlapping Government programs.
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 504 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2013 
Mr. Culberson (for himself, Mr. Chabot, Mr. Hultgren, Mr. McKinley, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To save at least $10,000,000,000 by consolidating some duplicative and overlapping Government programs. 
 
 
1.Consolidating unnecessary duplicative and overlapping Government programsNotwithstanding any other provision of law, not later than 150 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall coordinate with the heads of the relevant department and agencies to—
(1)use available administrative authority to eliminate, consolidate, or streamline Government programs and agencies with duplicative and overlapping missions identified in—
(A)the February 2012 Government Accountability Office report to Congress, entitled Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue (GAO–12–342SP); and
(B)the March 2011 Government Accountability Office report to Congress, entitled Opportunities to Reduce Potential Duplication in Government Programs, Save Tax Dollars, and Enhance Revenue (GAO–11–318SP) and apply the savings towards deficit reduction;
(2)identify and report to Congress any legislative changes required to further eliminate, consolidate, or streamline Government programs and agencies with duplicative and overlapping missions identified in—
(A)the February 2012 Government Accountability Office report to Congress, entitled Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue (GAO–12–342SP); and
(B)the March 2011 Government Accountability Office report to Congress, entitled Opportunities to Reduce Potential Duplication in Government Programs, Save Tax Dollars, and Enhance Revenue (GAO–11–318SP);
(3)determine the total cost savings that shall result to each agency, office, and department from the actions described in paragraph (1); and
(4)rescind from the appropriate accounts the amount greater of—
(A)$10,000,000,000; or
(B)the total amount of cost savings estimated by paragraph (3). 
 
